DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850
Center for Medicaid & State Operations

SHO # 09-001
February 6, 2009
Dear State Health Official:
On February 4, 2009, President Barack Obama signed Public Law 111-3, The Children’s
Health Insurance Program Reauthorization Act of 2009, and issued a Presidential
Memorandum directing the Secretary of Health and Human Services to withdraw the
August 17, 2007, and May 07, 2008, letters issued to State Health Officials. Therefore,
the Centers for Medicare & Medicaid Services is withdrawing these letters and will no
longer apply the policies in those letters when reviewing Children’s Health Insurance
Program State plan amendments or section 1115 demonstration waivers.
If you have any questions regarding this letter, please contact Ms. Dianne Heffron,
Acting Director, Family and Children’s Health Programs, who may be reached at
(410) 786-3247.
Sincerely,
/s/
Jackie Garner
Acting Director, Center for Medicaid and State Operations
cc:
CMS Regional Administrators
CMS Associate Regional Administrators,
Division of Medicaid and Children’s Health
Ann C. Kohler
NASMD Executive Director
American Public Human Services Association

Page 2 – State Health Official
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association
Debra Miller
Directory for Health Policy
Council of State Governments
Christie Raniszewski Herrera
Director, Health and Human Services Task Force
American Legislative Council
Barbara W. Levine
Chief, Government Relations and Legal Affairs
Association of State and Territorial Health Officials

